Citation Nr: 0314524	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  02-04 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for two missing front 
teeth, claimed as being due to dental trauma (for treatment 
purposes).

2.  Entitlement to service connection for the residuals of 
frozen or trench feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1945.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied the benefits sought on appeal.  The 
veteran perfected an appeal of that decision.  The issue of 
the veteran's entitlement to service connection for the 
residuals of frozen or trench feet will be addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
identified by the veteran, and provided him a VA examination 
in order to assist him in substantiating his claim for VA 
compensation benefits. 

2.  The missing two front upper teeth were noted on 
examination when the veteran entered active duty.




CONCLUSION OF LAW

The loss of the two front upper teeth, claimed as being due 
to trauma, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1712, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.303, 3.381 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he lost two of his front upper 
teeth during service when he fell against his bunk.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.
The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claim.  See, in general, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)); Dyment 
v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002); 38 C.F.R. 
§ 3.159 (2002).  The Board further finds that development of 
the issue on appeal has proceeded in accordance with the laws 
and regulation.  



Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In a November 1999 notice the RO informed the veteran of the 
information and evidence required to complete his claim for 
compensation benefits.  The RO informed him of the specific 
evidence required to establish service connection, what VA 
would do to assist him in obtaining that evidence, and what 
he was required to provide.  The November 1999 notice was 
provided in the context of establishing a well grounded claim 
for service connection, but the VCAA eliminated the concept 
of a well grounded claim.  VCAA, § 4, 114 Stat. 2096, 2098-99 
(codified at 38 U.S.C.A. § 5107(a) (West 2002)).  The 
November 1999 notice was, nonetheless, sufficient to inform 
the veteran of the evidence required to substantiate his 
claim, in that the evidence required to establish a well 
grounded claim is the same as that required to substantiate a 
claim.  See Wells v. Principi, 326 F.3d 1381  (Fed. Cir. 
2003).

The RO provided the veteran a statement of the case in May 
2002.  In that document the RO informed the veteran of the 
regulatory requirements for establishing service connection 
for a dental disability, and the rationale for determining 
that the evidence he had then submitted did not show that 
those requirements were met.  

Following certification of the veteran's appeal to the Board, 
in a March 2003 notice the Board informed the veteran of the 
evidence needed to substantiate his claim by informing him of 
the provisions of the VCAA and the specific evidence required 
to establish service connection for a dental disability.  The 
Board also informed him of the information and evidence that 
he was required to submit, and the evidence that VA would 
obtain on his behalf.  The Board instructed him to identify 
any evidence that was relevant to his claim, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  The Board 
further informed him that although VA would make reasonable 
efforts to obtain the evidence he identified, it was 
ultimately his responsibility to provide the evidence in 
support of his claim.  The veteran did not identify any 
additional evidence in response to that notice.  

The RO notified the veteran that his case was being sent to 
the Board, and informed him that any additional evidence that 
he had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claim.

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion that includes a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c) (2002).  

The RO has obtained the veteran's service medical records and 
provided him a VA dental examination in February 1998.  The 
veteran presented hearing testimony before the undersigned in 
November 2002.  The veteran and his representative have been 
accorded the opportunity to present evidence and argument, 
and have done so.  The veteran has not indicated the 
existence of any other evidence that is relevant to his 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of the veteran's claim 
and that no reasonable possibility exists that any further 
assistance would aid him in substantiating his claim.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001).
Relevant Laws and Regulations

Service Connection in General

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Service Connection for Dental Disorders

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  The rating activity will 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in the line 
of duty during active service.  When applicable, the rating 
activity will determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(a) and (b) 
(2002).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c) (2002).

The following principles apply to dental conditions noted at 
entry and treated during service: 

(1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 
days or more of active service. 

(2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the existing 
filling was replaced, after 180 days or more of active 
service. 

(3) Teeth noted as carious but restorable at entry will 
not be service-connected on the basis that they were 
filled during service.  However, new caries that 
developed 180 days or more after such a tooth was filled 
will be service-connected. 

(4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if 
extraction was required after 180 days or more of active 
service. 

(5) Teeth noted at entry as non-restorable will not be 
service-connected, regardless of treatment during 
service. 

(6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service. 

38 C.F.R. § 3.381(d) (2002).

Veterans having a service-connected compensable dental 
disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function (Class I).  Veterans having a 
service-connected non-compensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected non-compensable condition or disability (Class 
II(a)).  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161 
(2002).  For the purposes of determining whether a veteran 
has Class II (a) eligibility for dental care under 38 C.F.R. 
§ 17.161, the term "service trauma" does not include the 
intended effects of treatment provided during service.  
VAOPGCPREC 5-97.

Standard of Proof

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§§ 3.102 (2002).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that "when the 
positive and negative evidence relating to a veteran's claim 
are in 'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.


Analysis

As previously stated, the veteran contends that he is 
entitled to treatment for his missing front teeth on the 
basis that the teeth were knocked out while he was in 
service.  He submitted a photograph of himself that was 
taken during service, which shows that two of his front 
teeth were then missing.  During the November 2002 hearing 
before the undersigned he testified that while on board a 
ship he fell and struck his mouth against his bunk when his 
ship ran aground, resulting in two of his front teeth being 
knocked out.  He stated that he had gold teeth installed 
during service at Fort Lawton Hospital and that those teeth 
lasted for fifty-five years.  He is now seeking dental 
treatment for the replacement of the gold teeth that were 
installed during service.

His service medical records show that when he was examined 
on entering active duty in February 1941, he was missing two 
of his front upper teeth and had a bridge in place.  He 
underwent dental examination in July 1943, and was again 
shown to be missing the two upper front teeth.  Upon 
discharge examination in October 1945, the same two teeth 
were annotated as missing.  There is no record of 
installment of replacement teeth during service and no 
records of treatment of this veteran were found at Fort 
Lawton Hospital, as he claimed.

In February 1998 the veteran underwent a VA dental 
examination and then reported having lost two of his front 
teeth in a fall during service.  The examiner did not review 
the veteran's claims folder but noted that he was missing 
two front teeth, which had been replaced with a bridge.  The 
examiner simply stated that the veteran had lost his two of 
his front teeth when he fell from his bunk aboard ship.

Based on the contemporaneous records showing that two of the 
front upper teeth were missing when the veteran was examined 
on entering active duty, the Board finds that the two front 
teeth were noted as missing on entry into service.  Because 
the teeth were noted as missing on entering service, service 
connection may not be established for those teeth, 
regardless of any treatment received during service.  
38 C.F.R. § 3.381(d)(6) (2002).

The statement of the VA dental examiner in February 1998 
that the veteran lost two of his front teeth during a fall 
while in service does not constitute probative evidence of 
the veteran having incurred the loss of the teeth during 
service.  That statement appears to have been based on the 
veteran's report, in that the service medical records do not 
make any reference to the veteran having lost the teeth 
during service.  A medical opinion that is based solely on 
the veteran's reported history is not probative of a nexus 
to service.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (the Board is not required to accept a doctor's 
opinion that is based on the veteran's recitation of medical 
history and unsupported by clinical findings); see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence that 
is simply information recorded by a medical examiner, 
unenhanced by any medical comment by that examiner, does not 
constitute competent medical evidence).

For the reasons shown above the Board finds that the two 
front upper teeth (shown as No. 1 and No. 2 on the right on 
the October 1945 separation examination) were noted on 
examination as missing when he entered service.  Service 
connection for the missing teeth as due to dental trauma is 
precluded pursuant to 38 C.F.R. § 3.381(d)(6).  The Board 
has determined, therefore, that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for two missing front teeth, claimed as being due 
to dental trauma (for treatment purposes).


ORDER

The claim of entitlement to service connection for two 
missing front teeth, claimed as being due to dental trauma 
(for treatment purposes) is denied.




REMAND

The Board notes that in a May 1946 rating decision the RO 
denied entitlement to service connection for the residuals of 
a foot condition.  Although that rating decision does not 
describe the condition being considered, in a September 1949 
rating decision the RO reconsidered the same issue and denied 
service connection for flat feet.  Those rating decisions do 
not, therefore, appear to pertain to the veteran's current 
claim for service connection for the residuals of frozen or 
trench feet.

In a September 1965 rating decision the RO denied entitlement 
to service connection for frozen feet or trench feet.  
Although the application leading to that rating decision is 
not of record, according to the rating decision it was issued 
in response to the veteran's claim for "J" insurance filed in 
April 1965.  Regardless of the reason for the rating 
decision, there is no documentation in the claims file 
indicating that the veteran was notified of that decision, or 
provided appellate rights to the decision.  The September 
1965 rating decision does not, therefore, have any preclusive 
effect in regards to the current claim for service connection 
for frozen or trench feet.  Best v. Brown, 10 Vet. App. 322 
(1997).  

In November 1997 the veteran claimed entitlement to 
compensation benefits for trench feet.  In a May 1998 rating 
decision the RO determined that new and material evidence had 
not been submitted to reopen a previously denied claim.  As 
shown above, however, the May 1946 and September 1949 rating 
decisions pertained to flat feet, not trench feet.  The 
September 1965 rating decision is not a final decision 
because the veteran was not given notice of that decision and 
informed of his right to appeal the decision.  Because the RO 
had not prior to May 1998 finally adjudicated the substantive 
merits of a claim for service connection for frozen or trench 
feet, the RO erred in treating the November 1997 claim as a 
request to reopen, rather than an initial claim.  

In a November 2000 rating decision the RO again determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for frozen or trench 
feet.  The veteran submitted a notice of disagreement with 
the November 2000 decision, and the RO issued a statement of 
the case on that issue in May 2001.  The veteran provided 
testimony before the RO Decision Review Officer in December 
2001, within 12 months of the notice informing him of the 
November 2000 decision.  His hearing testimony is accepted as 
being in lieu of a substantive appeal and he has, therefore, 
perfected an appeal of the November 2000 decision.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2002).  
Because the RO has not adjudicated the substantive merits of 
the claim for service connection, or notified the veteran of 
the evidence required to substantiate such a claim, the Board 
finds that remand of this issue is required.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5103 and 5103A (West 2002) 
is completed.  See also Disabled American 
Veterans, et. al., v. Secretary of 
Veterans Affairs, Nos. 02-7304, 02-7305, 
02-7316, slip op. at 24-26 (Fed. Cir. May 
1, 2003); 38 C.F.R. § 3.159 (2002).

2.  After fulfilling the duties to notify 
and to assist, the RO should adjudicate 
the substantive merits of the claim for 
service connection for frozen or trench 
feet.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




	                        
____________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

